DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 2017/0200768) (hereafter Park).
Regarding claim 1, Park discloses a variable resistance memory device, comprising:  
5a plurality of stacked structures (HE1, CR1, ME1, SW1, and TE1 in Fig. 4B) on a substrate 100 (Fig. 4B, paragraph 0027), each of the stacked structures including: 
a lower electrode HE1 (Fig. 4B, paragraph 0038); 
a variable resistance pattern CR1 (Fig. 4B, paragraph 0037) on the lower electrode HE1 (Fig. 4B); 
a middle electrode ME1 (Fig. 4B, paragraph 0040) on the variable resistance pattern CR1 (Fig. 4B); and 
a selection pattern SW1 (Fig. 4B, paragraph 0042) on the middle electrode ME1 (Fig. 4B); 
10a threshold voltage control pattern (CL2, 108, HE2, and CR2 in Fig. 4B) on the stacked structures (HE1, CR1, ME1, SW1, and TE1 in Fig. 4B), the threshold voltage control pattern (CL2, 108, HE2, and CR2 in Fig. 4B) extending (see Fig. 4B, wherein the horizontal length of TE1, CL2, 108, HE2, and CR2) in a second direction (horizontal direction in Fig. 4B) parallel to 
 an upper electrode ME2 (Fig. 4B, paragraph 0050) on the threshold voltage control pattern (CL2, 108, HE2, and CR2 in Fig. 4B) and extending in the second direction (horizontal direction in Fig. 4B);  
15a first conductive line (106 and CL1 in Fig. 4B, paragraph 0039) contacting respective lower surfaces of the lower electrodes HE1 (Fig. 4B) of the stacked structures and extending in a first direction (vertical direction in Fig. 4B) perpendicular to the second direction (horizontal direction in Fig. 4B); and 
a second conductive line SW2 (Fig. 4B, paragraph 0049) contacting an upper surface of the upper electrode ME2 (Fig. 4B), the second conductive line SW2 (Fig. 4B) extending in the second direction (horizontal direction in Fig. 4B), 
wherein at least one of the middle electrode ME1 (Fig. 4B) and the upper electrode ME2 (Fig. 4B) includes a conductive 20material (see paragraph 0040, wherein “C”) including carbon.  
Regarding claim 2, Park further discloses the variable resistance memory device of claim 1, wherein the selection pattern SW1 (Fig. 4B, paragraph 0042) includes an ovonic threshold switch (OTS) material (see paragraph 0042, wherein “OTS”; and see paragraph 0043, wherein “Te and Se and at least one of Ge, Sb, Bi, Al, Pb, Sn, Ag, As, S, Si, In, Ti, Ga and P”) and including germanium (Ge), silicon (Si), arsenic (As), and tellurium (Te).  
5	Regarding claim 3, Park further discloses the variable resistance memory device of 
Regarding claim 4, Park further discloses the variable resistance memory device of claim 3, wherein the threshold voltage control pattern (CL2, 108, HE2, and CR2 in Fig. 4B) includes a metal oxide (see paragraph 0050, wherein CR2 and CR1 are formed by using the same processes; and paragraph 0037, wherein “aluminum oxide”) that increase a threshold voltage (see paragraph 0096, wherein “the switching elements SW1 may be elements based on a threshold switching phenomenon having a non-linear (e.g., S-shaped) I-V curve”; and see paragraph 0054, wherein “Write, read, and erase operations of the memory cells of the first cell stack ST1 may be performed through the first conductive lines CL1 and the second conductive lines CL2” such that the threshold switching phenomenon having a non-linear (e.g., S-shaped) I-V curve occurs in SW1 during write, read, and erase operations between CL1 and CL2.) of the selected pattern SW1 (Fig. 4B), 10and wherein the metal oxide (see paragraph 0037, wherein “aluminum oxide”) includes at least one of aluminum oxide, niobium oxide, titanium oxide, tantalum oxide, cadmium oxide and chromium oxide.  
20	Regarding claim 6, Park further discloses the variable resistance memory device of claim 1, wherein at least one of the middle electrode ME1 (Fig. 4B, paragraph 0040) and the upper electrode ME2 (Fig. 4B, paragraph 0050) includes (see paragraph 0040, wherein “W, Ti, Al, Cu, C, CN, TiN, TiAlN, TiSiN, TiCN, WN, CoSiN, WSiN, TaN, TaCN, and TaSiN”) one of C, CN, TiCN and TaCN.  
Regarding claim 7, Park further discloses the variable resistance memory device of claim 1, further comprising:30Attorney Docket No.: SAM-57103 a third conductive line ME1 (Fig. 4B, paragraph 0034) on the first 
Regarding claim 8, Park further discloses the variable resistance memory device of claim 1, wherein the variable resistance pattern CR1 (Fig. 4B, paragraph 0036, wherein “the variable resistance structures CR1 may include a material capable of a reversible phase change between a crystalline phase and an amorphous phase depending on temperature”) includes a phase change material.  
10 Regarding claim 9, Park discloses a variable resistance memory device, comprising: 
a plurality of structures (HE1, CR1, ME1, SW1, and TE1 in Fig. 4B) on a substrate 100 (Fig. 4B, paragraph 0027), each of the structures including: 
a first electrode HE1 (Fig. 4B, paragraph 0038); 
a variable resistance pattern CR1 (Fig. 4B, paragraph 0037) on the first electrode HE1 (Fig. 4B); 
a selection pattern (SW1 and TE1 in Fig. 4B, paragraph 0042) on the variable resistance pattern CR1 (Fig. 4B); and  
15a threshold voltage control pattern (CL2, 108, HE2, and CR2 in Fig. 4B) contacting at least one of an upper surface and a lower surface of the selection pattern (SW1 and TE1 in Fig. 4B) and configured (see paragraph 0096, wherein “the switching elements SW1 may be elements based on a threshold switching phenomenon having a non-linear (e.g., S-shaped) I-V curve”; and see paragraph 0054, wherein “Write, read, and erase operations of the memory cells of the first cell stack ST1 may be performed through the first conductive lines CL1 and the second conductive lines CL2” such that the threshold switching phenomenon having a non-
a second electrode ME2 (Fig. 4B, paragraph 0050) on the structures (HE1, CR1, ME1, SW1, and TE1 in Fig. 4B) and extending in a second direction (horizontal direction in Fig. 4B) parallel to an upper surface of the substrate 100 (Fig. 4B);  
20a first conductive line (106 and CL1 in Fig. 4B, paragraph 0039) contacting respective lower surfaces of the first electrodes HE1 (Fig. 4B) of the structures and extending in a first direction (vertical direction in Fig. 4B) perpendicular to the second direction (horizontal direction in Fig. 4B); and 
a second conductive line SW2 (Fig. 4B, paragraph 0049) contacting an upper surface of the second electrode ME2 (Fig. 4B), the second conductive line SW2 (Fig. 4B) extending in the second direction (horizontal direction in Fig. 4B).
  Regarding claim 10, Park further discloses the variable resistance memory device of claim 9, wherein the selection pattern (SW1 and TE1 in Fig. 4B, paragraph 0042) includes an ovonic threshold switch (OTS) material (see paragraph 0042, wherein “OTS”; and see paragraph 0043, wherein “Te and Se and at least one of Ge, Sb, Bi, Al, Pb, Sn, Ag, As, S, Si, In, Ti, Ga and P”) including germanium (Ge), silicon (Si), arsenic (As), and tellurium (Te).  
Regarding claim 11, Park further discloses the variable resistance memory device of claim 9, wherein the threshold voltage control pattern (CL2, 108, HE2, and CR2 in Fig. 4B) includes (see paragraph 0050, wherein CR2 and CR1 are formed by using the same processes; and see paragraph 0037, wherein “at least one of niobium oxide, titanium oxide, nickel oxide, zirconium oxide, vanadium oxide, (Pr,Ca)MnO.sub.3 (PCMO), strontium-titanium oxide, barium-strontium-titanium oxide, strontium-zirconium oxide, barium-zirconium oxide, and barium-strontium-zirconium oxide”) a transition metal oxide or an oxide of a rare earth element.  
Regarding claim 12, Park further discloses the variable resistance memory device of 
Regarding claim 13, Park further discloses the variable resistance memory device of claim 12, wherein the threshold voltage control pattern (CL2, 108, HE2, and CR2 in Fig. 4B) is disposed between the selection pattern (SW1 and TE1 in Fig. 4B) and at least one of the second electrode ME2 (Fig. 4B)  15and the third electrode.  
Regarding claim 14, Park further discloses the variable resistance memory device of claim 12, wherein at least one of the second electrode ME2 (Fig. 4B, paragraph 0040, wherein “C”) and the third electrode includes one of C, CN, TiCN and TaCN.  
20	Regarding claim 15, Park further discloses the variable resistance memory device of claim 9, further comprising: a third conductive line ME1 (Fig. 4B, paragraph 0040) on the first conductive line (106 and CL1 in Fig. 4B, paragraph 0039), wherein the structures (HE1, CR1, ME1, SW1, and TE1 in Fig. 4B) includes a first structure (HE1 and CR1 in Fig. 4B) and a second structure (SW1 and TE1 in Fig. 4B) adjacent to the first structure in the first direction (vertical direction in Fig. 4B), and 32Attorney Docket No.: SAM-57103wherein the first (HE1 and CR1 in Fig. 4B) and second (SW1 and TE1 in Fig. 4B) structures are electrically connected to each other through the third conductive line ME1 (Fig. 4B).  
Regarding claim 16, Park further discloses the variable resistance memory device of claim 9, wherein the second electrode ME2 (Fig. 4B)  5contacting the threshold voltage control pattern (CL2, 108, HE2, and CR2 in Fig. 4B) includes a conductive material (see paragraph 0040, wherein “C”) including carbon.  
Regarding claim 17, Park discloses a variable resistance memory device, comprising: 
a plurality of structures (vertical stack layers from 206 to CR2 in Fig. 15B) on a substrate 
a lower electrode 206 (Fig. 15B, paragraph 0093);  
10a selection pattern SW1 (Fig. 15B, paragraph 0092) on the lower electrode 206 (Fig. 15B); 
a threshold voltage control pattern (vertical stack layers from ME1 to HE2 in Fig. 15B) contacting at least one of an upper surface and a lower surface of the selection pattern SW1 (Fig. 15B, paragraph 0092) and configured (see paragraph 0096, wherein “the switching elements SW1 may be elements based on a threshold switching phenomenon having a non-linear (e.g., S-shaped) I-V curve”; and see paragraph 0054, wherein “Write, read, and erase operations of the memory cells of the first cell stack ST1 may be performed through the first conductive lines CL1 and the second conductive lines CL2” such that the threshold switching phenomenon having a non-linear (e.g., S-shaped) I-V curve occurs in SW1 during write, read, and erase operations between CL1 and CL2.) to either increase or decrease a threshold voltage of the selection pattern (vertical stack layers from ME1 to HE2 in Fig. 15B); and 
a variable resistance pattern CR2 (Fig. 15B, paragraph 0100) on the selection pattern SW1 (Fig. 15B);  
15an upper electrode TE2 (Fig. 15B, paragraph 0100) on the structures (vertical stack layers from 206 to CR2 in Fig. 15B), the upper electrode extending in a second direction (horizontal direction in Fig. 15B) parallel to an upper surface of the substrate 200 (Fig. 15B); 
a first conductive line CL1 (Fig. 15B, paragraph 0097) contacting respective lower electrodes 206 (Fig. 15B) of the structures and extending in a first direction (vertical direction in Fig. 15B) perpendicular to the second direction (horizontal direction in Fig. 15B); and 
a second conductive line CL3 (Fig. 15B, paragraph 0097) on the upper electrode TE2 (Fig. 15B), the second conductive line extending in 20the second direction (horizontal direction in Fig. 15B), 
wherein the lower electrode 206 (Fig. 15B, paragraph 0093, wherein “C”) includes a 
Regarding claim 18, Park further discloses the variable resistance memory device of claim 17, further comprising: -33-Attorney Docket No.: SAM-57103a third conductive line TE1 (Fig. 15B, paragraph 0092) on the first conductive line CL1 (Fig. 4B), wherein the structures (vertical stack layers from 206 to CR2 in Fig. 15B) includes a first structure CR1 (Fig. 15B) and a second structure CL2 (Fig. 15B) adjacent to the first structure in the first direction (vertical direction in Fig. 15B), and wherein the first CR1 (Fig. 15B) and second CL2 (Fig. 15B) structures are electrically connected to each other through 5the third conductive line TE1 (Fig. 15B).  
Regarding claim 19, Park further discloses the variable resistance memory device of claim 17, wherein the threshold voltage control pattern (vertical stack layers from ME1 to HE2) includes a transition metal oxide (see paragraph 0037, wherein “at least one of niobium oxide, titanium oxide, nickel oxide, zirconium oxide, vanadium oxide, (Pr,Ca)MnO.sub.3 (PCMO), strontium-titanium oxide, barium-strontium-titanium oxide, strontium-zirconium oxide, barium-zirconium oxide, and barium-strontium-zirconium oxide”) or an oxide of a rare earth element.  
10		Regarding claim 20, Park further discloses the variable resistance memory device of claim 17, further comprising: a middle electrode ME1 (Fig. 15B, paragraph 0094) contacting an upper surface of the selection pattern SW1 (Fig. 15B), wherein the middle electrode (see paragraph 0040, wherein “C”) includes a conductive material including carbon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 3 above, and further in view of Sim et al. (US 2017/0250339) (hereafter Sim).
Regarding claim 5, Park further discloses the variable resistance memory device of claim 3, wherein the threshold voltage 15control pattern (TE1, CL2, 108, HE2, and CR2 in Fig. 4B) includes (see paragraph 0050, wherein CR2 and CR1 are formed by using the same processes; and see paragraph 0037) a metal oxide that decrease (see paragraph 0096, wherein “the switching elements SW1 may be elements based on a threshold switching phenomenon having a non-linear (e.g., S-shaped) I-V curve”; and see paragraph 0054, wherein “Write, read, and erase operations of the memory cells of the first cell stack ST1 may be performed through the first conductive lines CL1 and the second conductive lines CL2” such that the threshold switching phenomenon having a non-linear (e.g., S-shaped) I-V curve occurs in SW1 during write, read, and erase operations between CL1 and CL2.) a threshold voltage of the selected pattern SW1 (Fig. 4B).  
Park does not disclose the threshold voltage 15control pattern includes a metal oxide, wherein the metal oxide includes at least one of lanthanum oxide, yttrium oxide, cerium oxide, scandium oxide, strontium oxide and erbium oxide.
Sim discloses the threshold voltage 15control pattern 235 (Fig. 3, paragraph 0063) includes a metal oxide (see paragraph 0063, wherein 235 may include same materials as 155; and see paragraph 0057, wherein “lanthanum oxide”), wherein the metal oxide (see paragraph 0057) includes at least one of lanthanum oxide, yttrium oxide, cerium oxide, scandium oxide, strontium oxide and erbium oxide.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Park to form the threshold voltage 15control pattern includes a metal oxide, wherein the metal oxide includes at least one of lanthanum oxide, yttrium oxide, cerium oxide, scandium oxide, strontium oxide and erbium In re Leshin, 125 USPQ 416 (CCPA 1960).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        


/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813